PER CURIAM. Marlene Gallardo appeals the trial court’s entry of final summary judgment in favor of appellee, Tower Hill Signature Insurance Company. Appellee properly and commendably concedes error in light of this court’s recent decisions Siegel v. Tower Hill Signature Ins. Co., 225 So.3d 974 (Fla. 3d DCA 2017) and Francis v. Tower Hill Prime Ins. Co., 224 So.3d 259 (Fla. 3d DCA 2017), each of which was issued after the trial court’s entry of judgment in the instant case. Given appellee’s concession of error, and upon our own review of the record in this case, genuine issues of material fact remain in dispute and we therefore reverse the final summary judgment and remand for further proceedings.